DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. – US 2018/0197108 in view of Rajkumar et al. – US 2020/0311616 (hereinafter Fang and Rajkumar, respectively).
Re claim 1, Fang discloses:
“A computer-implemented system for generating entity embeddings for use with one or more machine learning models, the system comprising: at least one storage device configured to implement a feature registry for storing features associated with at least one entity; and at least one computer processor programmed to: (Fig. 1, para. 0025, 0028, 0032, 0033, 0038);
“generate at least one entity embedding for the at least one entity” (para. 0038, 0042); 
“perform a plurality of benchmarking tasks on the generated at least one entity embedding to generate benchmarking data” (para. 0040, 0042, 0043, wherein the determination as value of entity to selected for training according to a desired feature dimentsionality, etc. teaches the claimed “performing a plurality of benchmarking … benchmarking data”; and 
publish the at least one entity embedding and the benchmarking data to the feature registry to enable the at least one entity embedding to be shared among a plurality of machine learning models.	
Fang differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.
Rajkumar, in similar field of endeavor, discloses such claimed subject matter in para. 0074, 0092, 0111; wherein embedding data can be shared with other machine learning models (i.e. in each robot) such that reducing retraining time (para. 0074).
Fang also alludes to utilizing plurality of models (para. 0038), therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the sharing technique of Rajkumar into Fang for the above benefit when plural learning models are used.
Re claim 16, see corresponding claim 1 for similar claimed subject matter.
Re claim 2, the combination of Fang and Rajdumar further discloses claimed subject matter “wherein the at least one computer processor is further programmed to provide the at least one entity embedding to a first machine learning model and a second machine learning model” in Rajdumar, para. 0040, claim 6.
Re claim 3, Fang further implies the teaching “wherein the at least one computer processor is further programmed to: collect data associated with the at least one entity; extract features from the collected data (para. 0003, 0004, 0009, 0012, 0013, 0025); and store the extracted features in the feature registry (para. 0038; wherein Fang implies all data and information relating to training process can be stored in the data store).
Re claim 17, see claim 3 for similar claimed subject matter.
Re claim 8, the combination of Fang and Rajdumar further discloses claimed subject matter “wherein the at least one computer processor is further programmed to:  
generate co-embeddings between a first entity and a second entity” in Rajdumar, para. 0040, wherein the second private embedding teaches the claimed “co-embedding”.
Re claim 15, Fang further suggests the teaching of “wherein generating at least one entity embedding for the at least one entity comprises generating a plurality of entity embeddings for an entity, each of which has a different dimensionality” in para. 0025, 0029, 0038, 0040, i.e. each identifier has its own dimensionality.
Re claim 20, see claim 15 for similar claimed subject matter.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Rajkumar as applied to claim 1 above, and further in view of Perez et al. – US 2016/0173690 (hereinafter Perez).
Re claim 5, the combination of Fang and Rajdumar disclose almost all claimed subject matter in claim 5, as stated above, except for “wherein generating the at least one entity embedding comprises performing matrix factorization”.
Perez, in similar field of endeavor, discloses embedding utilizing matrix factorization is known in the art in para. 0008, 0010, 0031-0033, 0037.
Fang discloses any suitable embedding technique could be used (para. 0038), therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the known matrix factorization of Perez into the above combination as alternative for the embedding and predictable result would have been expected.
Allowable Subject Matter
Claims 4, 6-7, 9-14, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green – US 2018/0121827
Sarkar et al. – US 10,176,435
Huh et al. – US 2012/0041906
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633